Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 02-2151

                             MANUEL VERISSIMO,

                          Petitioner, Appellant,

                                        v.

               IMMIGRATION AND NATURALIZATION SERVICE,

                           Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                     Before

                           Selya, Circuit Judge,
                      Stahl, Senior Circuit Judge,
                        and Lynch, Circuit Judge.


     Manuel Verissimo on brief pro se.
     Ethan B. Kanter, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, U.S. Department of Justice,
Robert D. McCallum, Jr., Assistant Attorney General, Civil
Division, and Michael P. Lindemann, Assistant Director, on brief
for appellee.


                                June 26, 2003
            Per Curiam.     Petitioner Manuel Verissimo appeals pro se

from the district court's dismissal of his 28 U.S.C. § 2241

petition.    We have reviewed the parties' briefs and the record on

appeal.     We affirm, substantially for the reasons stated in the

magistrate judge's August 7, 2002, report and recommendation, which

the district court accepted on August 28, 2002.          We add only the

following comments.

            The government argues that this court lacks jurisdiction

over Petitioner's claims because Petitioner failed to exhaust these

claims before the administrative agency pursuant to Immigration and

Nationality Act ("INA") § 242(d)(1), 8 U.S.C. § 1252(d)(1).               We

have not yet decided whether the exhaustion requirement in INA §

242(d)(1) applies to § 2241 habeas petitions.           We certainly have

jurisdiction over purely constitutional issues.          See Ravindran v.

INS, 976 F.2d 754, 762 (1st Cir. 1992).

            Assuming,     without   deciding,   that    this    court    has

jurisdiction over all of Petitioner's claims, we agree with the

lower court that these claims are meritless.             With respect to

Petitioner's equal protection challenge, to the extent Petitioner

continues to pursue it, the lower court correctly determined that

Petitioner failed to state a claim because an alien convicted of

Petitioner's    narcotics    violation    (possession    with   intent   to

distribute heroin) is ineligible for a waiver under INA § 212(h),

8 U.S.C. § 1182(h), regardless of whether or not the alien is a


                                    -2-
lawful permanent resident.              Because lawful permanent residents and

non-lawful residents in Petitioner's situation are treated the same

under    INA    §    212(h),      there     is    no   disparate      treatment,    and,

accordingly, no equal protection violation.

               With respect to Petitioner's claimed rights under the

International Covenant of Civil and Political Rights ("ICCPR"), the

lower court correctly determined that INA § 212(h) trumps the

ICCPR.     "[A]n Act of Congress . . . is on a full parity with a

treaty    [and]      when    a    statute    which     is   subsequent    in    time    is

inconsistent with a treaty, the statute to the extent of conflict

renders the treaty null."                 Breard v. Greene, 523 U.S. 371, 376

(1998).     Congress amended INA § 212(h) in 1996 (disqualifying

aggravated          felons       like     Petitioner        from   eligibility         for

discretionary cancellation of removal), see Illegal Immigration

Reform and Immigrant Responsibility Act of 1996 ("IIRIRA"), Pub. L.

No. 104-208, 110 Stat. 3009-594, well after the ICCPR was signed in

1992.     Taveras-Lopez v. Reno, 127 F. Supp.2d 598, 609 (M.D. Pa.

2000).    The IIRIRA thus "displaces any obligation assumed by the

United States as a 1992 signatory to the ICCPR."                       Id.     Moreover,

"no enactment of Congress can be challenged on the ground that it

violates customary international law."                  Id. (quoting Committee of

U.S. Citizens Living in Nicaragua v. Reagan, 859 F.2d 929, 939

(D.C. Cir.       1988)).          Thus,   even    assuming     that    Petitioner      has

judicially enforceable rights under the ICCPR, an issue we do not


                                            -3-
decide, because Congress has precluded the possibility of a waiver

of removal for aliens in Petitioner's position, Petitioner cannot

rely on the ICCPR and customary international law to request a

hearing on why he should not be removed. Petitioner's request that

this court rewrite INA § 212(h) to accord with the ICCPR is beyond

our province.   See, e.g., United States v. Charles George Trucking

Co., 823 F.2d 685, 689 (1st Cir. 1987) (noting that court has no

warrant to rewrite statute).

          With respect to Petitioner's claimed rights under Article

36 of the Vienna Convention, we agree with the lower court that,

even assuming that Petitioner has actionable rights under the

Vienna Convention and that those rights were violated, Petitioner

is not entitled to have his prior conviction and subsequent removal

order vacated because there is no "express, or undeniably implied,

provision for such remedies in [the] treaty's text." United States

v. Li, 206 F.3d 56, 61 (1st Cir. 2000); see United States v.

Ademaj, 170 F.3d 58, 67 (1st Cir. 1999) (noting that "the Vienna

Convention itself prescribes no judicial remedy or other recourse

for its violation").      Accordingly, the lower court correctly

dismissed the petition.

          The judgment of the district court is affirmed.




                                -4-